170 B.R. 707 (1994)
In re Joann Carroll SMALBERGER, Debtor.
Civ. No. 94-188-FR. Bankruptcy No. 393-32040-H13.
United States District Court, D. Oregon.
April 15, 1994.
*708 Michael R. Blaskowsky, Portland, OR, for debtor.
Michael J. Caro, Shannon, Johnson & Bailey, P.C., Portland, OR, for St. Vincent Portland Federal Credit Union.

OPINION AND ORDER
FRYE, District Judge:
The matters before the court are (1) the appeal from the interlocutory order of the United States Bankruptcy Court for the District of Oregon denying confirmation of the Chapter 13 plan proposed by the debtor, JoAnn Carroll Smalberger; and (2) the motion of the appellee, St. Vincent Portland Federal Credit Union, to strike (# 38).
The district court acts as an appeals court from decisions of the bankruptcy court. The district court reviews the findings of fact of the bankruptcy court under a clearly erroneous standard; conclusions of law are reviewed de novo. Daniels-Head & Assocs. v. William M. Mercer, Inc. (In re Daniels-Head & Assocs.), 819 F.2d 914, 918 (9th Cir.1987).

RULING OF THE COURT
Pursuant to Bankruptcy Rule 8007 and Local Rule 2206-1(e), the record on appeal to this court is designated from the file of the bankruptcy court. The affidavit of JoAnn Smalberger dated February 15, 1994 is not a part of the file of the bankruptcy proceeding. Therefore, the motion of the appellee to strike that affidavit (# 38) is GRANTED.
This court ADOPTS the decision of the Honorable Henry L. Hess, Jr., United States Bankruptcy Judge, which was filed with the bankruptcy court on August 12, 1993. 157 B.R. 472. Further, this court AFFIRMS the order of Judge Hess denying confirmation and granting additional time to file documents, which was filed with the bankruptcy court on August 12, 1993.
IT IS SO ORDERED.